     Case 2:19-cv-00601-JAD-DJA Document 59 Filed 03/25/21 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    GARY MILLER,                                         Case No. 2:19-cv-00601-JAD-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NYE COUNTY, et al.,
10                           Defendants.
11

12          Presently before the Court is Plaintiff Gary Miller’s Motion to Seal (ECF No. 55), filed on

13   March 2, 2021. To date, no response was filed by Defendants.

14          Although titled a Motion to Seal, Plaintiff’s Motion is more aptly titled a Motion to

15   Unseal as he actually takes issue with whether the documents he filed should be sealed. Plaintiff

16   filed a Motion for Partial Summary Judgment (ECF No. 51) and included Volume II of his

17   Appendix of Exhibits (ECF No. 53) in support of that Motion. In Volume II of the Appendix,

18   Plaintiff filed Exhibit Nos. 20-23 under seal on the basis that they contain confidential

19   information that was designated as “Confidential” by Defendants pursuant to the Protective

20   Order. These documents consist of investigative reports and files along with a notice of proposed

21   discipline. Nevertheless, Plaintiff requests that the Court unseal these documents that Defendants

22   designated as confidential under the Protective Order because they do not meet the compelling

23   reason standard for maintaining them under seal.

24          Defendants’ failure to file points and authorities in response to the motion “constitutes a

25   consent to the granting of the motion.” LR 7-2(d). Moreover, without any explanation – much

26   less articulable facts – to support a compelling reason for sealing the documents, Defendants have

27   completely failed to carry their burden of establishing that the documents should be under seal at

28   the summary judgment stage.
     Case 2:19-cv-00601-JAD-DJA Document 59 Filed 03/25/21 Page 2 of 3




 1          A party seeking to file a confidential document under seal must file a motion to seal and

 2   must comply with the Ninth Circuit’s directives in Kamakana v. City and County of Honolulu,

 3   447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d

 4   1092, 1097 (9th Cir. 2016). Specifically, a party seeking to seal judicial records bears the burden

 5   of meeting the “compelling reasons” standard, as previously articulated in Kamakana. 447 F.3d

 6   1172. Under the compelling reasons standard, “a court may seal records only when it finds ‘a

 7   compelling reason and articulate[s] the factual basis for its ruling, without relying on hypothesis

 8   or conjecture.” Ctr. for Auto Safety, 809 F.3d at 1097. (quoting Kamakana, 447 F.3d at 1179).

 9   “The court must then ‘conscientiously balance[ ] the competing interests of the public and the

10   party who seeks to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at 1097.

11          The labels of “dispositive” and “nondispositive” will not be the determinative factor for

12   deciding which test to apply because the focal consideration is “whether the motion is more than

13   tangentially related to the merits of a case.” Id., at 1101. Significantly, the fact that the Court has

14   entered a stipulated protective order in this matter and that a party has designated a document as

15   confidential pursuant to that protective order does not, standing alone, establish sufficient grounds

16   to seal a filed document. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th

17   Cir. 2003); see also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

18          The Court finds that the compelling reasons standard has not been met here. The fact that

19   the information was disclosed as confidential under the Protective Order is not alone sufficient to

20   maintain a seal under the compelling reasons standard. Further, the Court would only be relying

21   on conjecture and speculation as to why Defendants’ investigative records should be sealed at this

22   point in the case. Plaintiff notes that the Confidential label was attached during discovery

23   because the documents contain information related to employee discipline and/or an internal

24   investigation. While the Court could understand that Defendants may want to protect what the

25   internal investigation found as to Deputy Tolle’s conduct on April 10, 2017 and the discipline he

26   received as a result of that conduct during discovery, it is unable to sustain the seal on those

27   documents at this point in the case given that the higher compelling reasons standard now applies.

28   Without any articulable facts from Defendants the Court cannot find that the compelling reason


                                                  Page 2 of 3
     Case 2:19-cv-00601-JAD-DJA Document 59 Filed 03/25/21 Page 3 of 3




 1   standard has been met and it will grant Plaintiff’s Motion to the extent that Volume II, Exhibits

 2   Nos. 20-23 shall be unsealed.

 3          IT IS THEREFORE ORDERED that Plaintiff Gary Miller’s Motion to Seal (ECF No. 55)

 4   is granted.

 5          IT IS FURTHER ORDERED that the Clerk of the Court shall unseal Plaintiff’s Appendix

 6   Volume II, ECF No. 53.

 7          DATED: March 25, 2021.

 8

 9

10                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
